DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Extension of Time/Examiner Comment
During a conversation conducted on 04/22/2022, Randy M. Braegger requested an extension of time for 1 MONTH and authorized the Director to charge Deposit Account No. 20-0100 the required fee of $220 for this extension for consideration of the after final amendment filed 04/21/2022.
Allowable Subject Matter
Claims 1-13, 28-31, and 33-34, filed 04/21/2022, are allowed.
The following is an examiner’s statement of reasons for allowance:
For claims 1 and 8-9: the prior art of record fails to render obvious a pneumatic tire comprising a decorative element having: the first portion and the second portion incline with respect to the tire radial direction such that an outer end in the tire radial direction of the first portion and an outer end in the tire radial direction of the second portion are disposed in the same side in the tire circumferential direction with respect to the tire radial direction and in combination with the remaining subject matter of the respective base claim of claims 1 and 8-9.  
For claim 4: the prior art of record fails to render obvious a pneumatic tire comprising a decorative element having: the interval between adjacent protrusions is wider at the second portion than at the first portion, and a length of the second portion in an extending direction increases as the bend position of each one of the plurality of protrusions is located further outward in the tire radial direction, and in combination with the remaining subject matter of claim 4.
For claim 5: the prior art of record fails to render obvious a pneumatic tire comprising a decorative element having: the interval between adjacent protrusions is wider at the second portion than at the first portion, and a length of the first portion in an extending direction is longer than a length of the second portion in an extending direction, and a ratio of the length of the second portion in the extending direction to the length of the first portion in the extending direction increases as the bend position of each one of the plurality of protrusions is located further outward in the tire radial direction, and in combination with the remaining subject matter of claim 5. 
For claim 11: the prior art of record fails to render obvious a pneumatic tire comprising a decorative element having the bend positions of 80% or more of the plurality of protrusions of a total number of the plurality of protrusions comprised in the decorative element are located further outward in the tire radial direction than a position in the tire radial direction at which a tire maximum width is located, and in combination with the remaining subject matter of claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        04/22/2022